Citation Nr: 1738753	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-30 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint pain, to include bilateral knees, bilateral hips, and bilateral elbows, to include as due to an undiagnosed illness under 38 C.F.R. §  3.317.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from November 1990 to July 1991, with additional National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama, as set forth in greater detail below.  

First, in a July 2010 rating decision, the Veteran was denied entitlement to service connection for multiple joint pain.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of this determination and the diagnoses of record, the Board has expanded the Veteran's claim and recharacterized the issue as stated on the title page.

Further, in a March 2011 rating decision, the Veteran was awarded a 10 percent initial disability rating for PTSD, effective August 5, 2008.  In a February 2012 rating decision, the Veteran was awarded an earlier effective date of January 9, 2003.  In a subsequent November 2016 rating decision, the Veteran was awarded a 50 percent initial disability rating effective January 9, 2003.  As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the 50 percent rating assigned, the appeal remains pending. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Per the Veteran's request, a videoconference hearing was scheduled for June 2015.  However, the Veteran did not appear, and has not requested that a new hearing be scheduled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Board notes that the additional issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine was remanded in August 2015 for additional development.  The claim was readjudicated upon the completion of said development, and a November 2015 rating decision granted service connection for DDD of the lumbar spine status post L3-S1 laminectomy and awarded a 40 percent disability rating effective May 20, 2010.  As this constitutes a complete grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Also in the Board's August 2015 remand, the issue of entitlement to service connection for a right shoulder disability was referred to the Agency of Original Jurisdiction (AOJ) for adjudication.  However, said referral was based upon a May 2010 claim filed by the Veteran.  Further inspection of the claims file indicates that this issue was subsequently denied in a July 2010 rating decision.  The Veteran did not submit a Notice of Disagreement with regard to this determination, or request readjudication of this issue at a later date.  Accordingly, the Board notes that the August 2015 referral was made in error, and no further action must be taken with regard to this matter at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to those issues as stated on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to their adjudication.  

Joint Pain

The Board first turns to the Veteran's service connection claim.  In this regard, the Board notes that the Veteran most recently underwent a series of relevant VA examinations in October 2015.  However, the Board finds that these examinations are inadequate for the purposes of adjudicating the Veteran's claim, for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

First, the Veteran initially filed a claim for "multiple joint aches."  See Veteran's Supplemental Claim, dated April 2010.  However, the October 2015 VA examination was limited to the Veteran's spine, right hip, bilateral knees, and bilateral elbows.  As this does not cover the full scope of possible joint pain experienced by the Veteran, a new examination is needed at this time.

To that end, the Board notes that the Veteran is currently service-connected for two lumbar spine disabilities and a left knee disability, such that the Veteran's related joint pain has been properly accounted for.  As such, additional examination of the Veteran's lower back and left knee is not necessary for the purposes of assessment under 38 C.F.R. § 3.317 at this time.  

Further, the October 2015 examiner did not clearly annotate which of the Veteran's joint pains are attributable to an actual medical diagnosis, and which may be classified as part of an undiagnosed illness per 38 C.F.R. §  3.317.  For example, the examiner diagnosed the Veteran with left knee joint osteoarthritis.  However, the accompanying examination report provides only an assessment of the Veteran's right knee.  As such, it is unclear whether the Veteran presents with a bilateral knee disability at this time, or if one of the Veteran's knee conditions is etiologically related to an undiagnosed illness per 38 C.F.R. § 3.317.  Accordingly, further clarification is needed with regard to which of the Veteran's joints exhibit an actual medical diagnosis, and which are better classified as chronic multisystem symptoms under 38 C.F.R. §  3.317.

Additionally, in those instances when a diagnosis was provided, the examiner commonly failed to provide an opinion regarding the etiology of the condition.  See Compensation and Pension Examination for Elbows and Forearm, dated October 2015.  Such opinions are warranted at this time.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

PTSD

The Board now turns to the Veteran's PTSD claim.  In this regard, the claims file currently contains a VA Form 21-4138 dated March 9, 2015, wherein the Veteran reports that he was recently admitted to VA's 90-day PTSD program.  See also Appellant's Brief, dated July 2015.  However, the claims file does not contain any VA treatment records for this period, to include any files pertaining to the Veteran's participation in VA's PTSD program.  As these records may be relevant to the Veteran's claim and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2) (2016).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran from November 2014 to the present, to include any records pertaining to the Veteran's participation in a 2015 PTSD program.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Provide the Veteran with a new VA examination to assess the nature and etiology of the claimed joint pain.  The claims file, including service treatment records, must be sent to the examiner for review.  The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.  


The examiner must indicate the following:

a.  Clearly identify each joint where the Veteran has experienced chronic pain throughout the pendency of this appeal.  

b.  For each joint where chronic pain has been reported, clearly indicate whether said pain is attributable to a medical diagnosis.  Otherwise, indicate whether said pain is attributable to an undiagnosed illness under 38 C.F.R. §  3.317.

i.  For each asserted diagnosis, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, to include service with the National Guard and foreign service in Saudi Arabia and Panama.  

Further indicate whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by any of the Veteran's current service-connected disabilities or the treatment thereof.  

ii.  For chronic joint pain not attributable to a clinical diagnosis, are there objective indications of a chronic disability that are at least as likely as not ( 50 percent probability or greater) resulting from an undiagnosed illness or medically unexplained multisymptom illness?
In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Readjudicate the claims on appeal.  If the benefits remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




